DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, filed 12/21/2021, have been fully considered and are persuasive in view of the amendments.  Thus, the previous prior art and 112 rejections have been withdrawn. 
Reasons for Allowance
3.	Claims 13 and 16-20 are allowed.  
4.	The following is an examiner’s statement of reasons for allowance:  
5.	The closest prior art of record is Hayashi et al. (JP2018175391). 
6.	Hayashi teaches a method for adjusting a level of an apparatus having a rotating member, wherein the apparatus comprises: a cabinet having a front portion, a rear portion, side portions, a top portion, and a bottom portion forming an exterior of the apparatus; the rotating member disposed in the cabinet; a level sensor configured to sense a tilt of the cabinet; a vibration sensor configured to sense vibration generated by rotation of the rotating member; a plurality of height adjustable supports disposed on the bottom portion of the cabinet; and a processor configured to communicate with the level sensor and the vibration sensor, the method comprising: sensing, by the vibration sensor, the vibration generated by rotation of the rotating member; and deriving, by the processor, a target tilt value of the cabinet that is capable of minimizing the vibration, based on previously learned leveling information, when a vibration magnitude exceeds a predetermined threshold.
7.	Hayashi fails to teach deriving by means of a processor, a target tilt value of the cabinet that is capable of minimizing the vibration according to the weight of the laundry and a rotational speed of the rotating member based on a previously learned leveling model which is a learning 
8.	Thus, the prior art of record does not fairly teach or suggest a method for adjusting a level of an apparatus as in the context of claim 13.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714